On Motion for Rehearing.
The motion for a rehearing is based on a purported nunc pro tunc order which certifies that the judgment rendered was of such importance to the case that immediate review should be had and so certifying. This order does not qualify as a nunc pro tunc order for the reason that it does not show that the trial court intended to certify the judgment for immediate review at the proper time and that the omission to do so was through inadvertence. The fact that it was “improvidently” omitted does not meet the legal requirement that it must have been inadvertently omitted. Nothing said herein shall be construed as holding that a nunc pro tunc order certifying a case for review under Section 1 of the Act of 1968 (Ga. L. 1968, pp. 1072, 1073; Code Ann. § 6-701 (2)), amending Section 1 of the Appellate Practice Act which order was not secured and entered within 10 days after the entry of the judgment appealed from, is a sufficient compliance with the Act.

Rehearing denied.